                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MISSOURI
                                    (CENTRAL DIVISION)

TRACY CURRY,

                   Plaintiff,

          vs.                                         CASE NO.

LOWE’S HOME CENTERS, LLC,
d/b/a LOWE’S HOME IMPROVEMENT,

                   Defendant.


                                      NOTICE OF REMOVAL

         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. Sections 1332 and 1441(b), Defendant

Lowe’s Home Centers, LLC (hereinafter referred to as “Defendant”), contemporaneously with the

filing of this notice, is effecting the removal of the below referenced action from the Circuit Court of

Miller County, Missouri, to the United States District Court, Western District of Missouri. The

removal is based, specifically, on the following grounds:

                                PLEADINGS, PROCESS, AND ORDERS

         1.        On May 5, 2020, Plaintiff Tracy Curry (hereinafter referred to as “Plaintiff”)

commenced the above-entitled civil action in the Circuit Court of Miller County, Missouri by filing a

Petition therein entitled Tracy Curry v. Lowe’s Home Centers, LLC, d/b/a LOWE’S HOME

IMPROVEMENT, Case No. 20ML-CC00024. True and correct copies of the following documents

are attached hereto and incorporated herein by reference collectively as State Court Records:

                   a.      Petition

                   b.      Summons to Lowes Home Centers, LLC

                   c.      Return of Service upon Lowe’s Home Service LLC




4836-9462-2655.1
              Case 2:20-cv-04101-BCW Document 1 Filed 06/10/20 Page 1 of 5
         2.        The Summons and Petition were served upon Defendant Lowe’s via personal service

to its agent for service of process on May 12, 2020.

         3.        Defendant has not filed an answer to Plaintiff's Petition.

         4.        The attached exhibits constitute all process, pleadings, and orders served upon

Defendant Lowe’s in this matter.

                                               DIVERSITY

Citizenship

         5.        Removal is proper under 28 U.S.C. § 1332, because the parties’ citizenship is diverse

and the amount in controversy exceeds the sum of $75,000.00, exclusive of interest and costs. See

Petition.

         6.        Upon information and belief, Plaintiff Tracy Curry was, at the time of the filing of

this action, and presently remains, a resident and citizen of the State of Missouri.

         7.        Defendant Lowe’s Home Centers, LLC is a limited liability company.               The

citizenship of a limited liability company, for purposes of diversity jurisdiction, is the citizenship of

its members. GMAC Commer. Credit LLC v. Dillard Dep't Stores, Inc., 357 F.3d 827 (8th Cir.

2004). Lowe’s Home Centers, LLC is a manager-managed limited liability company with its only

member being Lowe's Companies, Inc. Lowe's Companies, Inc. is a North Carolina corporation and

is incorporated in North Carolina with its principal place of business in North Carolina. Accordingly,

Lowe’s Home Centers, LLC is a citizen of the State of North Carolina. Therefore, complete diversity

of citizenship exists as between Plaintiff and Defendant.

                                   AMOUNT IN CONTROVERSY

         8.        Plaintiffs Petition sets forth a cause of action for negligence. See Petition.




4836-9462-2655.1                                      2

              Case 2:20-cv-04101-BCW Document 1 Filed 06/10/20 Page 2 of 5
         9.        Plaintiff alleges that on or about January 5, 2019, Plaintiff Tracy Curry was injured

when she was walking through the parking lot and fell due to a speed bump that was broken in

pieces . Plaintiff further alleges that she sustained injuries to her right rotator cuff, right big toe,

back, and she sustained Vertigo, Bells Palsey and loss of household contributions. See Petition ¶ 6.

As a result of the damage, Plaintiff alleges that she has suffered substantial damages in an

unspecified amount. See Petition.

         10.       The amount in controversy is determined from the allegations in the petition. 28 U.S.C. §

1446(c)(2); see St. Paul Mercury Indemnity Co. v. Red Cab Co. (1938) 303 U.S. 283, 289.

         11.       As noted above, here, Plaintiff alleges that she have suffered a considerable amount in

damages. See Petition. Plaintiff alleges past, present and future medical supplies, medicine, and services

of physicians, nurses, hospitals, pharmacists, physical therapists and services of all health care providers

and related medical expenses. See, Petition ¶ 6. These allegations are sufficient to show that her claims

for damages are greater than the amount in controversy requirement. Accordingly, this Court's

jurisdiction is properly invoked. See Quinn v. Kimble, 228 F. Supp. 2d 1038, 1040-41 (E.D. Mo. 2002)

(denying motion to remand because plaintiff alleges he suffered head, neck, and back injuries;

incurred medical expenses and will incur further such expenses); McLauchin v. Sight, 2016 U.S.

Dist. LEXIS 99983 at *2 (W.D. Mo. 2016) (quoting James Neff Kramper Family Farm P’ship v.

IBP, Inc., 393 F.3d 828, 833 (8th Cir. 2005)) (stating the removing party does not need to “prove

that ‘the damages are greater than the requisite amount,’ but that ‘the claims . . . could, that is might,

legally satisfy the amount in controversy requirement’”). Thus, the amount in controversy here

exceeds the $75,000.00 statutory minimum. Therefore, federal jurisdiction is proper. Removal is

effected without waiving any defenses.

         12.



4836-9462-2655.1                                      3

              Case 2:20-cv-04101-BCW Document 1 Filed 06/10/20 Page 3 of 5
                                        VENUE OF REMOVAL

         13.       The Circuit Court of Miller County, Missouri is located in the United States District

Court for the Western District of Missouri, Central Division. 28 U.S.C. § 105(b)(3). This Court is

part of the district and division in which the action was filed – Miller County, Missouri. Thus, venue

is proper because this is the “district and division embracing the place where such action is pending.”

28 U.S.C. § 1441(a); see also 28 U.S.C. § 1446(a).

                                    TIMELINESS OF REMOVAL

         14.       This Notice of Removal is timely filed in that it has been filed within thirty (30) days

after receipt of Plaintiff’s Petition, which indicated that the matter is removable. 28 U.S.C. §

1446(b)(1). Further, the instant removal is within one year of the commencement of the underlying

action as required by 28 U.S.C. § 1446(c)(1). As noted, Plaintiff commenced this action on October

May 5, 2020.

         15.       For the foregoing reasons, this Court has original jurisdiction under 28 U.S.C.

Sections 1332 and 1441(b).

         16.       Pursuant to 28 U.S.C. § 1446(d), this Notice of Removal will be served upon all

adverse parties and will be filed promptly in the State Court Action.

         17.       Pursuant to 28 U.S.C. § 1446(a), Defendant is filing contemporaneously herewith a

current docket sheet from the State Court Action and a copy of all the pleadings and papers filed

with the state court.

         18.       As of the date of this notice of removal, no other proceedings have been set in the

State Court Action.

         WHEREFORE, Defendant Lowe’s Home Centers, LLC removes this action from the

Circuit Court for Miller County, Missouri to the United States Western District of Missouri.



4836-9462-2655.1                                      4

             Case 2:20-cv-04101-BCW Document 1 Filed 06/10/20 Page 4 of 5
                                             BY:     /s/ Jessica A. Brasel
                                             Jessica A. Brasel, #56418
                                             LEWIS BRISBOIS BISGAARD & SMITH LLP
                                             Mark Twain Plaza II
                                             103 West Vandalia Street, Suite 300
                                             Edwardsville, Illinois 62025
                                             Phone: 618.307.7298
                                             Facsimile: 618.692.6099
                                             jessica.brasel@lewisbrisbois.com

                                             ATTORNEYS FOR DEFENDANT
                                             LOWE’S HOME CENTERS, LLC



                                  CERTIFICATE OF SERVICE

         I certify that on June 10, 2020, a true and correct copy of the foregoing was filed

electronically with the Clerk of the Court to be served by operation of the Court’s electronic

filing system to all counsel of record:

         Brandon C. Potter
         Aaron Sachs & Associates, P.C.
         3271 E. Battlefield Street, Suite 350
         Springfield, MO 65804
         bpotter@autoinjury.com
         ATTORNEYS FOR PLAINTIFF



                                                              /s/ Jessica A. Brasel




4836-9462-2655.1                                  5

             Case 2:20-cv-04101-BCW Document 1 Filed 06/10/20 Page 5 of 5
